DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 02/01/2022.
Claim 76 has been amended. No claims have been newly added or newly canceled.
Claims 25, 32-33 and 75-80 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 32, 33, 75-80 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al (US 2004/0053207) in view of Grego et al (US 2014/0335496-from IDS filed 09/19/2018) and Gartzia Aranaga et al (US 2012/0135445).

Claim 25 is drawn to a method of 
Claim 75 is drawn to a method of 
Amended claim 76 is drawn to a method of preventing cell differentiation comprising a) seeding viable human cells on to a surface of a device under conditions such that at least a portion adheres thereon, b) introducing a temperature-responsive polymer gel, wherein the polymer has the ability to polymerize at a first temperature and depolymerize at a second temperature, the first temperature being higher than the second temperature, 


Regarding claims 25, 32, 75-78, Griffiths teach seeding viable cells on to a surface of a device under conditions such that at least some cells adhere and introduce a stimulus responsive polymer gel on top of the cells wherein differentiation is prevented and the cells remain viable (page 2 para 14-17, page 3 para 34-41, page 4 para 54, Figure 4). The polymer gel is temperature-responsive as it has the ability to polymerize and depolymerize in a range of about 0-37 degrees C (page 2 para 26- page 3 para 28) and thus is capable of blocking the cells from air exposure, preventing cell differentiation and retaining cell viability. Griffiths include removing the gel from the cells for further use (page 3 para 33, page 5 para 60) wherein differentiation is thus not prevented.
Griffiths teach that the successful preservation of cell types which have very different characteristics indicate that the method is applicable to a wide variety of cell types and isolated cells include any cell type except gelatinase producing bacteria, specifically mammary epithelial cells (page 2 para 17-19), but do not specifically include airway epithelial cells or human cells exposed to air such that the cells differentiate.
Gartzia Aranaga teach a cell transport system that include adherent cells that form a monolayer culture and then covered with a polymer mixture to preserve and protect the cells for transport and storage (abstract, page 3 para 38, 49). The cell types include human cells as well as animals and pluripotent cells as well as progenitor cells, established cell lines of primary cells and epithelial cells (page 3 para 38-45).
Grego teach a human conducting airway model (Title) that utilizes human bronchial epithelial cells (page 2 para 9). The majority of conducting airways are lined by epithelium consisting mainly of ciliated cells (page 1 para 2). These cells are used to form an airway tissue model system wherein the epithelial cells are grown at an air-liquid interface and include human bronchial epithelial cells (page 2 para 9). This model system is taught to support cell growth and differentiation (page 2 para 12, page 4 para 41). A cell-based model is deemed to be useful to test toxicants, pathogens and therapeutics (page 1 para 5). The gel disperses (depolymerizes) at lower temperatures (page 3 para 27) and solidifies (polymerizes) at higher temperatures (page 3 para 28). Cells utilized in the model system can be primary cells and can also include pluripotent stem cells or cells directed to differentiate into any of the cells used in the model system (page 3 para 29).
One of ordinary skill in the art would have been motivated to include human bronchial epithelial cells (airway epithelial cells, ciliated epithelium) in the method of Griffiths because Grego indicates that there is a need for this cell type for the production of a human airway model. One of ordinary skill in the art would have been motivated to remove the gel to recover the airway epithelial cells in order to further use them to form a cell-based airway model exposing the cells to an air-liquid interface because Grego indicate that this model can be beneficially used to test toxicants, pathogens and therapeutics (page 1 para 5). One of ordinary skill in the art would have been motivated to select an epithelial cell capable of differentiation because Grego teach that their model supports differentiation. One of ordinary skill in the art would have had a reasonable expectation of success because Griffiths teach that the successful preservation of cell types which have very different characteristics indicate that the method is applicable to a wide variety of cell types (page 2 para 17-19), specify epithelial cells as a suitable cell type as well (page 2 para 17) and Gartzia Aranaga indicate that polymer coated monolayer cultures can include any human cell type including primary cells as well as progenitor cells capable of differentiation. The property of preventing differentiation is inherent to the polymer covering the adherent monolayer and preventing the cells from changing morphology.
Regarding claim 33, Griffiths teach wherein the gel is dispersed when exposed to temperatures between 0 and 15 degrees C (page 3 para 27). This range includes exposing the gel to a temperature of 4 degrees C and thus renders it obvious.
Regarding claims 79-80, Griffiths teach using the cells to create cell banks (storing) and transport to distant locations (shipping) (page 5 para 60).
Therefore the combined teachings of Griffiths et al, Grego et al and Gartzia Aranaga et al render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive.
Applicant argues that Griffiths and Aranaga fail to even mention an “air-liquid interface”, much less in the context of cell differentiation. Applicant asserts that the Examiner suggests that Grego remedies this deficiency. Applicant asserts that they have shown that the gels in Grego are limited to use as an extracellular matrix and are never removed from the cells for any purpose, regardless of the presence of an air-liquid interface. Applicant asserts that Grego does not provide any motivation for combination with either Griffiths or Aranaga. Applicant asserts that Grego fails to demonstrate any reasonable expectation of success that a cell previously embedded within a gel would be induced to differentiate upon subsequent exposure to an air-liquid interface. Applicant asserts that Grego teach that cells grow and differentiate when adhered to, or embedded, within a gel, not conditioned on gel removal. Applicant asserts that Grego rebuts the Examiner’s assertion that a gel coating inherently prevents differentiation. Applicant asserts that there is no evidence that cells adhered to or embedded within a gel are unable to differentiate as evidenced by Grego. 
This is not found persuasive. First, Applicant does not cite any pages or passages in the cited references nor any evidence or additional references in their arguments to support their assertions. 
Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Third, Grego is relied upon for the teaching of an air-liquid interface as recited in step d) of Applicant’s claims. Grego is not relied upon for steps a)-c) of Applicant’s claimed method, only for step d) as described above. Aranaga is relied upon for providing a reasonable expectation of success in storing and transporting various cell types in a monolayer culture covered by a gel polymer for protection of the cells for further use. Griffiths and Aranaga indicate that covering a cell monolayer culture with a stimulus-responsive polymer protects the cells for storage and transport such that the cells are preserved and retain their morphology which is intrinsically linked to cell function and this suggests that the cells are prevented from differentiation when the cell preservation embodiment of Griffiths is employed.
Applicant argues that Griffiths and Aranaga teach gel removal from cells by raising the gel temperature. Applicant asserts that this is opposite to their claim language that specifies that gel depolymerization occurs at a lower temperature than gel polymerization. Applicant argues that Grego fails to provide any motivation for a combination with Griffiths and Aranaga because this reference fails to teach any gel removal from cells by any means and therefore without a reasonable expectation of success.
This is not found persuasive. Griffiths uses a cold aqueous solution at a temperature between 0 degrees C and 15 degrees C to remove the gel and this meets the claim limitations as the reference temperature range includes 4 degrees C and thus renders it obvious. Aranaga is not relied upon for the removal of a gel, but on for providing a reasonable expectation of success in storing and transporting various cell types in a monolayer culture covered by a gel polymer for protection of the cells for further use. Also, Applicant’s claims do not require that gel depolymerization occurs at a lower temperature than polymerization. The exact wording is “wherein the polymer has the ability to polymerize at a first temperature and depolymerize at a second temperature, the first temperature being higher than the second temperature,” and this refers to only a potential ability and not actually to a required method step and is only cited in claim 76. The Grego reference is not relied upon for gel removal as described above, but for the need to provide epithelial cells capable of being differentiated for further use with an air-liquid interface.
Applicant argues that both Griffiths and Aranaga fail to even mention “ciliated cells”. Applicant asserts that neither reference teaches or suggests a device with an air-liquid interface to induce cell differentiation to create ciliated cells. Applicant asserts that Grego only generally describes using the in vivo respiratory system as a model for microfluidic cell culture. Applicant asserts that Grego fails to teach or suggest a device with an air-liquid interface to induce cell differentiation to create ciliated cells. 
This is not found persuasive. Grego is relied upon for the teaching of ciliated cells as described above. The limitations of a device with an air-liquid interface and differentiation of airway epithelial cells are provided by the Grego reference as described above. Grego describes using their in vitro model system which includes an in vitro device to reproduce the in vivo environment for the purposes of testing substances as described above and states that ciliated epithelial cells are found in the in vivo environment. 
Applicant asserts that Grego is non-enabled. Applicant asserts that there is no enabling data to support the Examiner’s inference that the general Background discussion of an in vivo respiratory system teaches a microfluidic device.
This is not found persuasive. First, the model system of Grego is taught to support cell growth and differentiation as described above at citations other than the Background of the reference. Second, a reference is enabled not only by the information disclosed within but also by the available information in the art at that time. It is well known in the prior art that an air-liquid interface will cause epithelial cells to differentiate as evidenced by Ghio et al (Particle and Fibre Toxicology, 2013, abstract, pages1-2). Ghio state that when cultured at an air-liquid interface in an appropriate medium that normal human bronchial epithelial cells form polarized, pseudostratified epithelium composed of ciliated and mucus-secreting cells (page 1).
Applicant argues that Griffiths does not teach gel removal from cells to induce differentiation in a device by exposure to an air-liquid interface. Applicant asserts that Griffiths do not teach gel removal from cells by merely lowering a gel temperature. Applicant argues that Griffiths does not teach a device to induce cell differentiation into a ciliated cell with an air-liquid interface.
This is not found persuasive. Applicant appears to be arguing that Griffiths does not teach the claimed invention. Since Griffiths is cited in an obviousness rejection it is acknowledged that Griffiths does not teach all the limitations of the claimed invention but that the missing limitations are deemed to be obvious modifications or additions in view of the prior art. The limitations of a device with an air-liquid interface and differentiation of airway epithelial cells are provided by the Grego reference as described above. The claims recite the transitional phrase “comprising “ which is open-ended and allows for additional elements and steps to be included in the method. As such the claims do not require that lowering of temperature be the only manner in which the gel is removed and other features, such as mechanical disruption, are permitted to be used as well.
Applicant argues that Aranaga do not teach gel removal from cells to induce differentiation in a device by exposure to an air liquid interface. Applicant asserts that Aranaga does not teach gel removal from cells by merely lowering a gel temperature. Applicant argues that Aranaga do not teach a device to induce cell differentiation into a ciliated cell with an air-liquid interface.
This is not found persuasive. Aranaga was cited in the obviousness rejection to provide a reasonable expectation of success to use a cell that was human, a progenitor cell and/or an epithelial cell in a system that covers the cells in a polymer for protection of the cells during transport or storage. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the current case, Aranaga’s disclosure demonstrates that it was known in the prior art that many types of cells such as human cells, epithelial cells and progenitor cells are capable of successfully being transported in a monolayer while coated by a polymer. The teaching of Griffiths provides the removal of the gel in a manner that meets the claims as described above. The teaching of Grego was relied upon for the information regarding the use of a device with an air-liquid interface for the culture and differentiation of epithelial cells that reflect the in vivo environment as described above.
Applicant argues that Grego do not teach gel removal from cells to induce differentiation in a device by exposure to an air liquid interface. Applicant asserts that Grego only teaches an extracellular matrix gel which is utilized with seeded cells. Applicant asserts that Grego does not teach gel removal from cells by merely lowering a gel temperature. Applicant asserts that Grego fail to contemplate the removal of a gel by any means from a cell. Applicant argues that Grego do not teach a device to induce cell differentiation into a ciliated cell with an air-liquid interface. Applicant asserts that Grego only discusses ciliated cells in an in vivo context as part of a respiratory system in the background section.
This is not found persuasive. The obviousness rejection is based on the modification of the Griffiths method to include a specific type of epithelial cell in their cell preservation method because Grego suggest that there is a need for airway epithelial cells when producing human airway models as well as the use of the Griffiths method to prepare cells for use in the Grego airway model. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In the current case, Grego suggest the need for human airway epithelial cells that are capable of differentiation for use in their model and wherein their model will use these cells and expose them to an air-liquid interface in their model. The removal of the gel in a manner that meets the claims is provided by Griffiths as described above. Grego teach that their model design (which includes an air-liquid interface) supports cell differentiation as described above. Grego indicate that their model is intended to reflect the in vivo environment for the testing of toxicants, pathogens and therapeutics (page 1 para 5-7) and that the in vivo environment includes airways lined by epithelium consisting mainly of ciliated cells (page 1 para 2) as described above. 
It is also well known in the prior art that an air-liquid interface will cause cells to differentiate as evidenced by Ghio et al (Particle and Fibre Toxicology, 2013, abstract, pages1-2). Ghio state that when cultured at an air-liquid interface in an appropriate medium that normal human bronchial epithelial cells form polarized, pseudostratified epithelium composed of ciliated and mucus-secreting cells (page 1).
Applicant argues that Griffiths and Aranaga teach away from each other. Applicant argues that Griffiths and Grego teach away from each other. Applicant asserts that Griffiths teach using hydrolyzed gelatin to obviate the need for gel heating and that in contrast Aranaga teaches an agarose gel that melts at a temperature above the limits taught in Griffiths. 
This is not found persuasive. Aranaga is relied upon for a reasonable expectation of success for employing a system with a monolayer culture covered with a polymer for purposes of storing and transporting cells of many different types including human cells, epithelial cells and progenitor cells as described above. The obviousness rejection does not rely on combining the method of Griffiths with the method of Aranaga as suggested by Applicant. Grego is relied upon for the motivation to select human epithelial cells in the method of Griffiths for purposes of preserving and transporting these cells for use in a airway model with an air-liquid interface such as described by Grego as beneficial and desirable in the art for the testing of substances. 
Applicant argues that the Examiner has failed to consider an important aspect of Griffiths’ gel removal technique, namely the requirement for a wash with a cold aqueous solution.at a temperature between 0 degrees C and 15 degrees C. Applicant asserts that as Griffiths fails to teach that temperature alone is sufficient for gel removal that a prima facie case of obviousness fails.
This is not found persuasive. The claims recite the transitional phrase “comprising” which is open-ended and allows for other steps and elements to be present in the method. Griffiths uses the aqueous solution at a temperature between 0 and 15 degrees C to remove the gel and this meets the claim limitation as the temperature range includes 4 degrees C and thus renders it obvious. The claim does not require the exclusion of an aqueous solution or any other element or method step, and only that the gel removal occur at a certain temperature.
Applicant argues that the dependent claims are not obvious because the independent claim is not obvious.
This is not found persuasive because as described above the independent claims are deemed to be obvious.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ghio et al., “Growth of human bronchial epithelial cells at an air-liquid interface alters the response to particle exposure”, Particle and Fibre Toxicology, 2013, Vol. 10, No. 25, pp. 1-8.
Wang et al., “Transporting Cells in Semi-Solid Gel Condition and at Ambient Temperature”, PLoS ONE, published June 22, 2015, 10(6), pp. 1-9.
Connon et al., “Transport of Cells in Hydrogels”, US 2014/0072601. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA SCHUBERG/Primary Examiner, Art Unit 1632